46 F.3d 1137
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.UNITED STATES of America, Appellee,v.Calvin J. MATTHEWS, Appellant.
No. 94-3158.
United States Court of Appeals,Eighth Circuit.
Submitted:  February 9, 1995.Filed:  February 13, 1995.

Before BOWMAN, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Calvin Matthews appeals his 151-month sentence imposed by the district court1 after he pleaded guilty to distributing more than 50 grams of cocaine base (crack cocaine), in violation of 21 U.S.C. Sec. 841(a)(1).


2
Given this court's recent pronouncements in Clary v. United States, 34 F.3d 709, 713-14 (8th Cir. 1994) petition for cert. filed, No. 94-7713 (U.S. Jan. 18, 1995), and United States v. Maxwell, 25 F.3d 1389, 1396-97 (8th Cir.), cert. denied, 115 S. Ct. 610 (1994), we reject Matthews's argument that the 100-to-1 ratio between the penalties for crack cocaine and cocaine powder violate the Equal Protection Clause.  We need not consider his argument that he should have received a minor-participant reduction under U.S.S.G. Sec. 3B1.2, as he did not raise this issue at sentencing.  See Fritz v. United States, 995 F.2d 136, 137 (8th Cir. 1993), cert. denied, 114 S. Ct. 887 (1994).  We note, however, that we have rejected the "middleman" argument in the past.  See United States v. Harris, 974 F.2d 84, 86 (8th Cir. 1992).


3
Accordingly, we affirm.



1
 The Honorable Thomas M. Shanahan, United States District Judge for the District of Nebraska